UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7661



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


TYRONE SIFFORD, a/k/a Sld Dft 3:96-134-1(1),

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:07-cv-00411-FDW; 3-96-cr-00134-FDW)


Submitted:     February 21, 2008           Decided:   February 27, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Sifford, Appellant Pro Se. Gretchen C. F. Shappert, United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrone Sifford seeks to appeal the district court’s order

denying his motion filed pursuant to Fed. R. Civ. P. 60(b), which

the court construed as a successive 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.         28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies    this   standard    by

demonstrating    that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.      Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).        We have

independently reviewed the record and conclude that Sifford has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.

           Additionally, we construe Sifford’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.       United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).    In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                 - 2 -
based on either:       (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Sifford’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -